Exhibit 10.5

TECO ENERGY, INC.

AGREEMENT FOR CONSULTING SERVICES

THIS CONSULTING AGREEMENT (the “Consulting Agreement”), made and entered into
this 11th day of June, 2007 by and between TECO ENERGY, INC., a Florida
corporation, which has its business address at 702 North Franklin Street, Tampa,
Florida 33602, hereinafter referred to as “Company”, and Sheila M. McDevitt,
P.L. hereinafter referred to as “Consultant”, whose address is 16750 Gulf
Boulevard, #215, N. Redington Beach, Florida 33708.

WITNESSETH: THAT

WHEREAS, the Company and the Consultant’s principal have entered into a
Voluntary Retirement Agreement and General Release dated as of June 11, 2007
(the “Agreement”) and has retired from her position as Senior Vice President –
General Counsel and Chief Legal Officer effective July 1, 2007.

WHEREAS, the Company proposes to contract for the Consultant’s services as
described and on an “as required” basis beyond the services subject to the
Retainer Amount to be directed and administered by the Chief Executive Officer,
his successor and/or his designee, hereinafter referred to collectively as
“Company Representative.”

WHEREAS, the Company desires to engage the Consultant to perform certain
professional services in accordance with this Consulting Agreement.

WHEREAS, the Consultant desires to provide such professional services in
accordance with this Consulting Agreement.

NOW, THEREFORE, the valuable considerations and the mutual benefits which will
accrue to the parties, the parties agree as follows:

1. PURPOSE. The purpose of this Consulting Agreement is to set forth the
obligations, responsibilities, terms and conditions applicable to the parties in
the event the Consultant performs Services and other work for the Company. This
Consulting Agreement does not authorize the Consultant to provide any services
or perform any other work (collectively “Services”) for the Company, but the
terms and conditions of this Consulting Agreement shall be applicable to any
services performed hereunder by the Consultant when requested by the Company
Representative.

2. SERVICES.

(a) The Consultant shall perform all of the Services for the Company which is
assigned orally or in writing by the Company Representative; provided that it
shall work a minimum of 60 hours per month. Said Services shall be generally
related to Consultant’s background and experience and will include, among other
things, the completion of certain legal matters currently under her control and
identified prior to her retirement from the Company, assist in transition
matters related to the new general counsel, continue certain oversight and
development of corporate communications, transition matters associated with
compliance and corporate secretary and such other legal, strategic or other
matters that may be assigned from time to time. During the term of this

 

-1-



--------------------------------------------------------------------------------

Consulting Agreement the Consultant shall not be authorized to act as an agent
for the Company and shall not have the authority to bind the Company unless such
authority is specifically given to the Consultant in connection with the
responsibilities assigned to her pursuant to this Consulting Agreement.

(b) During the term of this Consulting Agreement, the Consultant agrees to make
herself available to perform the Services requested by the Company. Further,
Consultant agrees to conduct herself in a manner consistent with Company policy
and to refrain from engaging in any conduct which holds the Company up to
ridicule in the community or which jeopardizes or adversely affects the business
or reputation of the Company.

3. TERM. This Consulting Agreement shall commence on July 1, 2007, and remain in
full force and effect for a period of six (6) months and shall expire
automatically at the end of the business day on December 31, 2007. The Agreement
may be extended upon mutual written agreement through a simple letter agreement
changing the term and any other items that differ from the terms hereof.

4. RETAINER AND FEES.

(a) The Company shall pay the Consultant as a retainer the amount of $12,500.00
per month (“Retainer Amount”) and direct out-of-pocket expenses which are
reasonable and necessary for the performance of the Services authorized herein
and supported by the appropriate documentation. This Retainer Amount shall cover
all routine matters, administrative and oversight work related to and the
performance of the assigned Services under this Consulting Agreement not to
exceed sixty (60) hours per month.

(b) The Company shall pay the Consultant at the rate of $175.00 per hour for all
Services performed in excess of 60 hours per month.

(c) The Company shall not provide Consultant any pension, insurance, workers’
compensation insurance, medical coverage or similar benefits in connection with
Services performed hereunder, nor shall it be responsible for the payment of any
taxes on behalf of the Consultant as more fully described in Section 8. hereof.
Consultant shall provide the Company with its tax identification number which
shall be included on each invoice.

5. INVOICING AND PAYMENTS. Invoices and payments shall be made as follows:

(a) The Consultant shall invoice the Company by the fifteenth (15th) day
following each month for the retainer amount, including the Services performed
for the Retainer Amount and for any Services in excess of the 60 hours per month
at the hourly rate set out in Section 4 above. Each invoice shall include all
hours actually worked during the previous month in the manner described in
Paragraph 5.(b) hereof. Said invoices shall also include out-of-pocket expenses
as provided in Section 4 above.

(b) All invoices for payment under this Consulting Agreement shall be in
accordance with all provisions stated herein. The Consultant shall itemize the
billing, indicating the nature of the Services performed, the number of hours
worked, and the applicable monthly rate or hourly rate.

 

-2-



--------------------------------------------------------------------------------

6. CONFIDENTIALITY AND CONFLICT OF INTEREST

(a) The Consultant recognizes and acknowledges that during the course of its
consulting engagement with the Company covered by this Consulting Agreement, it
has been exposed to, has had access to, and has had disclosed to him information
and material developed specifically by and for the benefit of the Company and
sensitive and/or proprietary information, operations procedures and information,
financial, rate design, rate base and rate making information and procedures and
specific Company procedures related thereto, business and strategic plans,
existing or potential commercial or other business arrangements, and to other
matters, including without limitation, trade secrets, trademarks, service marks,
trademarked and copyrighted material, patents, patents pending, financial and
data processing information, data bases, interfaces, and/or source codes,
Company procedures, specifications, commercial information, technological
improvements or other Company or Customer records as described in Tampa Electric
Company Administrative Policies I.8.7 and 1.12, including any information or
material, belonging to others which has been provided to the Company on a
confidential basis, all of which are hereinafter referred to as “Confidential
Information.”

(b) The Consultant agrees to maintain, in strict confidence, the Confidential
Information and agrees not to disclose to any third party or to use same to
benefit herself or any third party (other than Consultant’s financial and legal
advisors) the Confidential Information or the fact of, the terms of or the
amount of the consideration paid as part of this Consulting Agreement. The
Consultant shall be prohibited from using, duplicating, reproducing, copying,
distributing, disclosing such Confidential Information regardless of form or
purpose, including without limitation, verbal disclosure, data, documents,
electronic media or any other media form. Any other information of a
confidential or sensitive nature acquired by the Consultant during the course of
her employment and not defined herein as Confidential Information shall not be
disclosed by the Consultant or used for the benefit of the Consultant or others
for a period of five (5) years from the date of this Consulting Agreement.
Consultant agrees to continue to abide by the non-disclosure and non-use
obligations relating to Company records, information and property contained in
the Company’s Standards of Integrity.

(c) The restrictions on the Consultant’s disclosure of Confidential Information
set out herein do not apply to such information which (i) is now, or which
hereafter, through no act or failure to act on the part of the Consultant,
becomes generally known or available to the public; or (ii) is required to be
disclosed by a court of competent jurisdiction or by an administrative or
quasi-judicial body having jurisdiction over the subject matter after the
Consultant has given the Company reasonable prior notice of such disclosure
requirement.

(d) For the purpose of this Section the term “Company” shall mean TECO Energy,
Inc., Tampa Electric Company, and their respective subsidiaries and affiliates.

(e) Consultant represents that there is no actual or potential conflict of
interest to her best information and belief between the Company and the
Consultant, Consultant’s family, business or financial interest as defined in
the Standards of Integrity.

(1) In the event of any change in the Consultant’s status with respect to
conflicts of interest, any actual or potential conflicts shall be reported to
the Company as soon as Consultant becomes aware of them in the manner required
by the Standards of Integrity.

(2) Consultant shall not employ for compensation any employee of the Company to
perform any part of this Consulting Agreement.

 

-3-



--------------------------------------------------------------------------------

(3) Consultant agrees that during the term of this Consulting Agreement it shall
not perform any Services for any person, firm or corporation having a claim
against the Company.

7. REMEDY AT LAW INSUFFICIENT. Consultant acknowledges that damages at law will
be an insufficient remedy if Consultant violates the terms of this Agreement,
and that the Company would suffer a decrease in value and irreparable damage as
a result of such violation. Accordingly, on a violation of any of the covenants
set forth herein, particularly those contained in Sections 2. and 6., the
Company, without excluding or limiting any other available remedy, shall be
entitled to the following remedies:

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by Consultant, automatic entry by a court in accordance with Florida
Statute §542.335(1)(j) having jurisdiction of an order granting an injunction or
specific performance compelling Consultant to comply with that obligation,
without proof of monetary damage or an inadequate remedy at law; and

(2) Reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of Consultant’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, cost, and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively. If for any reason a court of competent
jurisdiction determines that the Company is not entitled to an injunction based
on a breach of a material obligation under this Agreement as described above,
Consultant shall pay to the Company as liquidated damages, on demand in
immediately available legal tender of the United States of America, a sum equal
to all profits, remuneration, or other consideration Consultant gains from all
activities in breach or contravention of any of Consultant’s obligations.

8. INDEPENDENT CONTRACTOR. It is mutually understood and agreed between the
parties that the Consultant in performing the Services under the provisions of
this Consulting Agreement shall act as an independent contractor and not as a
subcontractor, agent or employee of the Company maintaining complete control and
responsibility for her own employees and operations and those of her
subcontractors, if any. The means and methods employed for performing any of the
Services under this Consulting Agreement shall be at the option of the
Consultant subject to the provisions of this Consulting Agreement. The Company
shall have no liability for and the Consultant agrees that it is responsible for
the payment of all required Federal taxes pursuant to the Federal Insurance
Contributions Act (including self-employment taxes), the Social Security Act,
the Federal Unemployment Tax Act, and all income tax withholding and shall
obtain and maintain a tax identification number. Further the parties agree that
the Company shall not provide any employee benefits pursuant to any federal or
state law or regulation. Consultant agrees to indemnify and hold the Company
harmless of and from any claims of the Consultant or third party, including
governmental taxing authorities, for taxes, FICA, self-employment taxes, or
employee benefit of any kind.

9. INDEMNIFICATION. The parties acknowledge that the Consultant will not carry
professional liability insurance in the event of claims by third parties or by
the Company for acts or omissions in her performance of the Services hereunder.
Accordingly, the Company agrees to indemnify the Consultant as Consultant would
otherwise have been indemnified in the performance of similar services as an
Officer or employee of the Company as set for below.

 

-4-



--------------------------------------------------------------------------------

For specific valuable consideration and other benefits accruing to the Company,
which are separate and apart from any and all other consideration for Consultant
to enter into this Consulting Agreement and which have been received by the
Company and acknowledged to be sufficient, the Company expressly agrees to
indemnify, defend and hold harmless Consultant of and from any and all claims,
demands, losses, damages, charges, expenses (including attorneys’ fees and
costs), judgments, fines, penalties or other similar losses by the Consultant
(collectively “Claims”) and upon notice to the Company, to undertake at its
expense the defense of any Claims that arise or are alleged to have arisen out
of, in connection with, or by reason of Consultant’s acts or omissions in the
performance of the Services provided under this Consulting Agreement and freely
covenants not to sue Consultant for Consultant’s acts or omissions arising out
of or relating to the Services provided hereunder. The Company’s obligations
hereunder shall not extend to cover Consultant’s willful or reckless acts or for
unauthorized Services beyond the scope of this Consulting Agreement. Company’s
foregoing obligation to Consultant includes the obligation to undertake, at its
own expense, the defense of any claim or action described in this section.
Company as used in this section shall include TECO Energy, its subsidiaries,
directors, officers, employees, agents, servants, customers, and successors. The
term “Consultant” shall mean Sheila M. McDevitt, L.L.C. its principals, personal
representatives, executors, estates, heirs, successors and assigns.

10. DISPUTE RESOLUTION. The parties recognize and agree that resolving
controversies through litigation in the federal and state courts of the United
Stated is costly, time consuming and a burden to their resources. Therefore, in
an effort to eliminate the need for litigation and reduce the costs of resolving
any controversy which may arise between the parties under this Consulting
Agreement, the parties agree to use any reasonable and recognized form of
alternative dispute resolution to which they may mutually agree. However, as a
condition precedent to entering into such form of dispute resolution, the
Consultant and the Company Representative shall enter into good faith
discussions designed to reach a resolution of any dispute hereunder, which
resolution shall be memorialized in writing. The requirements of this paragraph
are conditions precedent to either party bringing suit in any court of competent
jurisdiction.

11. ASSIGNMENT. Except for assignment to the Consultant’s wholly-owned
consulting company, if any, the Consultant agrees that it will not sell, assign,
transfer or sublet this contract or any part thereof or interest therein, either
by power of attorney or otherwise, without the prior written consent of the
Company, and that any such sale, assignment, transfer or subletting, without
such consent of the Company shall be null and void. In the event of the
authorized assignment to Consultant’s consulting company, the Consultant shall
provide the Company prior written notice and shall remain obligated individually
for the obligations hereunder. Any subcontracts entered into by the Consultant
shall be submitted to the Company for its prior approval and the Company shall
have the right to reject any subcontractor whom it considers incompetent or
unable to satisfactorily perform the portion of the Services involved.

12. ALTERATIONS AND AMENDMENTS. No alteration or amendment of this Consulting
Agreement shall be valid unless the same is made in accordance with the
provisions of this Consulting Agreement and by an instrument in writing signed
by the Company and by the Consultant; and in case of any such alteration or
amendment, so much of this Consulting Agreement as is not necessarily thereby
changed shall remain in force; and no act or conduct of either party shall be
held to operate as a waiver of any provision or provisions of this Consulting
Agreement unless in the form of a writing signed by the party against which it
is asserted.

13. WORK PRODUCT. All documents, information, data, analyses, or any other
materials prepared by or used by the Consultant arising out of the performance
of the Services under this Consulting Agreement, shall be owned by Company as
and when produced, and the Consultant shall not be entitled to use such work
product for any other purpose without the express written consent of the
Company.

 

-5-



--------------------------------------------------------------------------------

14. AUDIT. During the period of this Consulting Agreement, the Consultant shall
maintain a set of accounts and records and any other evidence which shows and
supports all direct reimbursable costs incurred or anticipated, and any
applicable credit. The system of accounts to be used by the Consultant shall be
acceptable to and subject to approval of the Company and shall be in accordance
with generally accepted accounting principles. The Consultant shall preserve
these records for a period of three (3) years after performance of the
Consulting Agreement. The Consultant shall maintain all records of any type
pertaining to this Consulting Agreement and each Company purchase order and
attachments thereto for a period of five (5) years after final acceptance of the
Services performed under this Consulting Agreement.

All books of accounts, records, documents, correspondence, and any other
evidence pertaining to the direct charges of this Consulting Agreement shall be
subject to inspection, copying and audit at all reasonable times by the Company
or its authorized representatives.

15. TERMINATION WITHOUT CAUSE.

(a) Either party shall have the right to terminate this Consulting Agreement
without cause upon thirty (30) days prior written notice to the other party.

(b) In the event that this Consulting Agreement is terminated by the Company as
aforesaid, Consultant shall be paid the value of any remaining unpaid Retainer
Amounts due and for any additional hours worked up to the date of such
termination.

(c) In the event that this Consulting Agreement is terminated by the Consultant
as aforesaid, Consultant shall be paid only for the Services satisfactorily
performed through the date of termination at the rates set forth in
Section 4.(a) and 4.(b) hereof.

16. TERMINATION WITH CAUSE.

(a) The Company or Consultant shall have the right to terminate this Consulting
Agreement for Cause upon five (5) days written notice to the other party of its
intent to terminate this Consulting Agreement. For the purposes of this
Consulting Agreement, “Cause” shall include any breach of a material provision
of this Consulting Agreement or the Agreement.

(b) In the event that the Company terminates the Consulting Agreement for Cause,
the Consultant shall be entitled to be paid for the Services satisfactorily
performed through the date of termination at the rate set forth in Section 4.(a)
hereof.

17. JURISDICTION AND VENUE. This Consulting Agreement memorializing the total
agreements of the parties hereto, and all respective rights and obligations of
the parties thereto, shall be governed by the laws of the State of Florida. Any
litigation arising hereunder or related hereto shall be tried by the state
courts of Hillsborough County, Florida.

18. CONSCIENCE OF AGREEMENT. This Consulting Agreement and the Agreement
represent the entire agreement and understanding between the parties and
supersedes all prior representations or agreement whether written or oral, with
respect to Services hereunder.

19. ATTORNEY’S FEES. In the event that either party hereto is required to
institute litigation or some other form of alternative dispute resolution in
order to enforce the terms of this Consulting Agreement, the prevailing party
shall be entitled to recover its reasonable attorney’s fees and costs from the
other party.

 

-6-



--------------------------------------------------------------------------------

20. SURVIVAL. Neither completion of payments hereunder nor termination of this
Consulting Agreement shall be deemed to relieve the Consultant of any rights or
obligations hereunder which by their very nature survive this Consulting
Agreement, including without limitation, Sections 5., 6., 7., 8., 9., 10., 11.,
12., 13., 14., 15., 16., 17., 18., and 19. hereof.

21. EFFECTIVE DATE. This Consulting Agreement shall be effective as of July 1,
2007.

IN WITNESS WHEREOF, TECO ENERGY, INC. and Sheila M. McDevitt, L.L.C. have caused
this instrument to be executed in Tampa, Florida as of the date first written
above.

This Agreement supersedes and replaces any previous version of this agreement or
any agreement between the parties concerning the Services.

 

TECO ENERGY, INC., A FLORIDA CORPORATION BY:  

/s/ Sherrill W. Hudson

  Sherrill W. Hudson   Chairman and Chief Executive Officer

Sheila M. McDevitt, P.L.

A Florida limited liability company BY:  

/s/ Sheila M. McDevitt

  Sheila M. McDevitt As its:   Managing Memer DATE SIGNED: June 11, 2007

 

-7-